DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections, Figures 3 & 4, have been fully considered and are persuasive.  The Drawing Objections, Figures 3 & 4, have been withdrawn. 
Applicant’s arguments, with respect to Claim Objections, Claims 1-16, have been fully considered and are persuasive.  The Claim Objections, have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-16, have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-16, have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 13 Rejections of Claims 1-16, have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 1-16, have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious the forming step of 
“oppositely disposing a first workpiece to be fanned to a mold with a spacing between the first workpiece and the mold, side-press restraining two ends of the first workpiece, and disposing a deceleration block on two sides of the mold, wherein a height of the deceleration block is less than a height of the mold, wherein the first workpiece is separated from the mold”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Gafri (US 6,564,605), hereinafter Gafri, discloses an Apparatus and Method for Pulsed Magnetic Forming of a Dish from a Planar Plate.  Gafri is silent to “oppositely disposing a first workpiece to be fanned to a mold with a spacing between the first workpiece and the mold, side-press restraining two ends of the first workpiece, and disposing a deceleration block on two sides of the mold, wherein a height of the deceleration block is less than a height of the mold, wherein the first workpiece is separated from the mold”.
Regarding Claim 8, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“[a]n electromagnetic forming device of a mesoscale plate, comprising a coil frame, a forming coil, a side-press device, a workpiece support block, a mold, a pulse supply, a first deceleration block, and a second deceleration block, wherein the forming coil is wound onto the coil frame to generate a uniform electromagnetic force after the forming coil is energized”.
The closest prior art, Gafri (US 6,564,605), hereinafter Gafri, discloses an Apparatus and Method for Pulsed Magnetic Forming of a Dish from a Planar Plate.  Gafri is silent to “[a]n electromagnetic forming device of a mesoscale plate, comprising a coil frame, a forming coil, a side-press device, a workpiece support block, a mold, a pulse supply, a first deceleration block, and a second deceleration block, wherein the forming coil is wound onto the coil frame to generate a uniform electromagnetic force after the forming coil is energized”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725